Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 22, 1976, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Defendant was indicted for robbery in the first degree, robbery in the second degree (two counts), grand larceny in the second degree, criminal possession of stolen property in the first degree, assault in the second degree (two counts) and unauthorized use of a motor vehicle. Thereafter he pleaded guilty to robbery in the second degree to satisfy all counts of the indictment. The minutes indicate that he admitted having been present when the victim was viciously assaulted. They also reflect that he had fled from the scene in the victim’s automobile in the company of the chief assailant and another accomplice. Some six weeks thereafter the defendant attempted to withdraw his guilty plea, primarily on the ground that he had not been an active participant in the crimes charged. It should be noted that he was seen in the stolen vehicle two days after the initial assault and robbery. The plea minutes demonstrate that the defendant entered his guilty plea with full awareness of the implications and certainty of a prison sentence, and that, under the circumstances, he was a guilty participant. We conclude that the opportunity given to the defendant to withdraw his guilty plea and speak for himself, as well as through his counsel, met the required procedural standards (see People v Tinsley, 35 NY2d 926). Accordingly, we have affirmed the judgment. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.